Citation Nr: 0711562	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-15 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
condition previously claimed as both a chest condition and as 
asthma, and if so, whether the claim to reopen should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1951 through May 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In that decision, the RO denied a 
request to reopen the claim of service connection for a 
respiratory condition and for a heart condition.  The RO 
noted that there was no previously denied claim of service 
connection for a heart condition and that there was an error 
by adjudicating the claim in December 2001 and January 2003 
on the basis of requiring the submission of new and material 
evidence.  In March 2004, the RO adjudicated the claim of 
service connection on a de novo basis.  The Board will also 
adjudicate the claim of service connection for a heart 
condition on a de novo basis and this is reflected on the 
cover sheet of this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's current heart condition to service.

2.  The evidence received since the December 2001 rating 
decision is either cumulative of the evidence previously of 
record or is insufficient, by itself or when considered with 
the evidence previously of record, to raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A heart disability was not incurred in active military 
service.  38 U.S.C.A. §§1110,  5103 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2006)

2.  New and material evidence has not been presented to 
reopen the claim of entitlement of service connection for a 
respiratory condition.  38 U.S.C.A. § 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In that regard, the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in August 2002, (prior to the January 2003 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claims; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records, VA records, and private medical records have been 
obtained.  Additionally, the veteran submitted internet 
articles regarding his condition.  The veteran has not 
identified any further evidence with respect to his claim, 
and the Board is similarly unaware of any such evidence.  In 
light of the foregoing, the Board finds that the VA's duty to 
assist has been fully satisfied with respect to the claim.

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Service connection for a heart condition

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Certain chronic diseases, arteriosclerosis, which become 
manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Service medical records are negative for a diagnosed heart 
condition.  The May 1954 discharge examination shows that the 
veteran's heart was normal.  There is also no evidence that 
you were diagnosed as having a heart condition within one 
year following discharge from service.  Brooklyn VAMC records 
dated July 1955 reveal that x-ray studies showed no 
cardiovascular disease.  Castle Pointe VAMC records dated 
November 1960 similarly reveal that x-ray studies did not 
show cardiovascular disease.

The first medical evidence of a heart condition was in 
October 1996, when the veteran was diagnosed with congestive 
heart failure and coronary artery disease.  Therefore, 
presumptive service connection is not warranted.  Medical 
records from October 1996 to July 2002 show diagnoses of 
congestive heart failure and coronary artery disease.  None 
of the medical reports of record links his current heart 
disease to service.

Although the veteran asserts that he has a current heart 
disability which is related to service, he has not provided 
any medical evidence to support his assertion.  He is not 
competent to offer opinions regarding medical diagnosis or 
causation.  As a lay person, he lacks the capability to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education.  If the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet.App. 91 (1993).

In the absence of competent medical evidence linking the 
veteran's current heart disease to service, the Board must 
find that the preponderance of the evidence is against the 
claim; the benefit-of-the doubt doctrine is inapplicable and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


New and material evidence to reopen the claim of service 
connection for a respiratory condition

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Spalding v. 
Brown, 10 Vet. App. 6 (1996).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

In November 1955, the RO denied service connection for a 
chest condition.  The claim for a chest condition represented 
claim for a respiratory condition as findings pertaining to 
the pulmonary system were reported.  The veteran was notified 
of the decision; however, he did not file an appeal.  In 
April 1977, the claim for a chest condition described as 
bronchial asthma was denied.  Again, the veteran was notified 
of the adverse determination, but he did not file an appeal.

By a rating decision in December 2001, the RO denied the 
request to reopen the claim of service connection for a 
respiratory condition.  As the veteran failed to submit a 
timely appeal, the decision is a final decision.  38 U.S.C.A. 
§ 7104.  In May 2002, the veteran requested that his claim 
for service connection for a respiratory condition be 
reopened.  

At the time of the December 2001 final decision, the evidence 
included service medical records and postservice medical 
records.

The veteran's service medical records show treatment for 
pneumonia in service.  The records also show that no chest, 
lung, or respiratory abnormality was found upon his discharge 
examination, dated May 1954.   

Postservice medical records reveal current diagnoses of 
emphysema, and asthma.  While a 1955 VA hospital discharge 
record reflected treatment for bronchial asthma, and chronic 
bronchitis with early emphysema, this appeared to resolve and 
there is no other documented incidents of bronchitis or any 
other respiratory disorder until April 2001.  The record was 
silent as to any medical evidence linking his current 
respiratory condition with any incident of service.  

The December 2001 Board decision denied the veteran's claim 
for service connection for a respiratory condition on the 
basis that the evidence did not indicate that his respiratory 
condition was related to service.  

Subsequent to the Board's December 2001 decision, the veteran 
submitted numerous private medical records, dated October 
1996 through July 2002, detailing treatment for numerous 
medical conditions, including for respiratory conditions.  
The veteran also submitted internet articles discussing 
different types of pneumonia. 

The Board notes that prior to December 2001, no nexus to 
service had been shown as it relates to a respiratory 
condition.  Additionally, none of the newly submitted medical 
evidence contains competent medical evidence of a 
relationship between the veteran's current respiratory 
condition and his service.  The veteran's assertion that his 
current respiratory disabilities are related to service 
cannot be considered competent medical evidence of a nexus, 
as he is a lay person without the requisite medical skill and 
knowledge to render such an opinion.  As such his statement 
cannot be considered new and material evidence to reopen the 
claim of service connection.  

The Board finds that the newly submitted evidence is 
cumulative and redundant of the evidence previously of record 
and is not sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly the Board must 
conclude that new and material evidence has not been 
presented to reopen the claim.  


ORDER

Service connection for a heart condition is denied.

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for respiratory condition is denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


